 

US. DISTRICT COURT

IN THE UNITED STATES DISTRICT CQUR INORTHERN DISTRICT OF TEXAS

FOR THE NORTHERN DISTRICT OF THXAS FILED
AMARILLO DIVISION

 

FEB ~ 6 2019

CLERK, J.S. DISTRICT COURT
By
~ Deputy

 

SALVADOR JIMENEZ,
TDCJ-CID No. 870962,

 

 

 

 

Plaintiff,
V. 2:17-CV-139-Z

LORIE DAVIS, DIRECTOR TDCJ-CID,

Defendant.

CO? UO? OD? WO? KO? LO? KOR KO? LO? OO

MEMORANDUM OPINION DISMISSING CIVIL RIGHTS COMPLAINT
DENYING MOTION FOR TEMPORARY RESTRAINING ORDER

Plaintiff SALVADOR JIMENEZ, acting pro se and while a prisoner incarcerated in the
Texas Department of Criminal Justice (“TDCJ”), Correctional Institutions Division, has filed suit
pursuant to Title 42, United States Code, Section 1983 complaining against the above-referenced
defendant and has been granted permission to proceed in forma pauperis. For the following
reasons, Plaintiff’s civil rights Complaint is DISMISSED.

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is

frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The

 

| A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993);
see also Denton v, Hernandez, 504 U.S. 25 (1992).

 
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. § 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?
PLAINTIFF’S CLAIMS

By his Complaint, Plaintiff argues that he is incarcerated in segregated housing at his unit
of assignment within TDCJ. ECF No. 1. He claims that he has been incarcerated for approximately
17 years, and he is and was housed in segregation for most, if not all, of his incarceration. Jd. The
relief he requests is a new classification hearing and transfer to the general population. Jd.

Plaintiff also filed a Motion for Temporary Restraining Order (“TRO”). ECF No. 16. By
his TRO, Plaintiff makes claims of issues with his legal and personal mail unrelated to the claims
in his complaint or his claims against Defendant DAVIS. Jd.

ANALYSIS

Federal courts are reluctant to interfere with matters of prison administration and
management, such as prison discipline and classification of inmates. Young v. Wainwright, 449
F.2d 338, 339 (5th Cir. 1971) (affirming denial of injunctive relief to obtain release from
administrative segregation). Additionally, placement in administrative segregation is not a
constitutional violation that is cognizable in a civil rights case absent a showing of retaliation. See

Luken v. Scott, 71 F.3d 192 (Sth Cir. 1995).

 

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”).

 
Although Plaintiffs Complaint clearly indicates that his placement in administrative
segregation is ongoing and has lasted for an extensive period, he has failed to articulate any claims
that his placement was a result of retaliation, especially not by the named Defendant. Further,
Plaintiff has not articulated any grievances he has filed or requests he has made to TDCJ for a
hearing concerning his classification, or the results of those grievances or requests. Thus,
Plaintiffs claim has no basis in law or fact and is frivolous. Neitzke v. Williams, 490 U.S. 319, 325
(1989) (The “term ‘frivolous,’ when applied to a complaint, embraces not only the inarguable legal
conclusion, but also the fanciful factual allegation.”).

Plaintiff has also requested the appointment of counsel in this matter. In making the
determination as to whether to appoint counsel pursuant to 28 U.S.C. § 1915, the Court may base
its decision regarding the appointment of counsel on several factors including:

1. Type and complexity of case;

2. The prisoner’s ability to present and investigate his case;

3. The presence of evidence which largely consists of conflicting testimony so as

to require skilled presentation of evidence and then cross-examination, and,

4. The likelihood that appointment will benefit petitioner, the Court, and the

defendants by “shortening the trial and assisting in just determination.”

Parker v. Carpenter, 978 F.2d 190 (5th Cir. 1992) (citing Murphy v. Kellar, 950 F.2d 290,
293 n.14 (Sth Cir. 1992) (quoting Cooper v. Sheriff, Lubbock Cty., Tex., 929 F.2d 1078, 1084 (Sth
Cir. 1991)). As indicated by this Memorandum Opinion, this case does not survive the screening
process; thus, appointment of counsel is entirely unnecessary.

Federal Rule of Civil Procedure 65(b)(1) governs the issuance of a TRO. Absent notice
and opportunity to be heard from the opposing party, a TRO encompasses only restraint on a party

for a fourteen-day period. FED. R. Civ. P. 65(b)(2). If plaintiffs requests for restraint extend

beyond this period, then the Court may construe his requests as a motion for a preliminary
injunction; as such, the plaintiff must satisfy the substantive requirements for a preliminary
injunction in order to obtain this relief. See White v. Carlucci, 862 F.2d 1209, 1211 (Sth Cir. 1989).

In order to obtain a preliminary injunction under Federal Rule of Civil Procedure 65(a),
the applicant must demonstrate all four of the following elements:

(1) a substantial likelihood of success on the merits;

(2) a substantial threat that the movant will suffer irreparable injury if the injunction

is denied;

(3) the threatened injury outweighs any damage that the injunction might cause the

defendant; and

(4) the injunction will not disserve the public interest.

Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 452 (Sth Cir. 2014) (quoting Hoover v.
Morales, 164 F.3d 221, 224 (5th Cir. 1998)). Injunctive relief is an extraordinary remedy requiring
the applicant to unequivocally show the need for its issuance. Sepulvado v. Jindal, 729 F.3d 413,
417 (Sth Cir. 2013) (internal marks omitted), cert. denied, 572 U.S. 1053 (2014).

Plaintiff must carry the burden as to all four elements before a preliminary injunction may
be considered. Voting for America, Inc. v. Steen, 732 F.3d 382, 386 (Sth Cir. 2013) (internal
quotations and citations omitted). Additionally, for a permanent injunction to issue, the plaintiff
must prevail on the merits of his claim and establish that equitable relief is appropriate in all other
respects. Dresser-Rand Co. v. Virtual Automation Inc., 361 F.3d 831, 847-48 (Sth Cir. 2004).
Movants for injunctive relief must show that constitutional violations have occurred and that state
officials are “demonstrably unlikely to implement required changes” without injunctive relief. Hay
v. Waldron, 834 F.2d 481 (Sth Cir. 1987).

Here, Plaintiff has failed to show all four elements necessary for an injunction/TRO.

Therefore, Plaintiff's request for an injunction/TRO must fail, as the claims in his Complaint have

failed to survive the screening process.

 
CONCLUSION
For the reasons set forth above and pursuant to Title 28, United States Code, sections
1915A and 1915(e)(2), as well as Title 42, United States Code, section 1997e(a), it is ORDERED
that the Civil Rights Complaint by Plaintiff filed pursuant to Title 42, United States Code, section
1983 be DISMISSED as frivolous. Further, Plaintiff's request for a TRO (ECF No. 16) is
DENIED.
Accordingly, all other motions filed by Plaintiff are DENIED.

SO ORDERED.

February b , 2020.

 

MATHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
